DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11,15,16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “storage means” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “means” is modified by storage.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer a computer program per se, Gottschalk v. Benson, 409 U.S. at 72.


Claims 1-9, 12, 13 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mere manipulation of basic mathematical constructs such as a set of parameters, a set of formulas, a set of variables, a non-supervised classification algorithm, and a supervised classification algorithm. This judicial exception is not integrated into a practical application because simply limiting such abstract idea to a method of determining/optimizing characteristics of a tunnel boring machine does not impose actual boundaries on the scope of the claimed invention. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a method of determining/optimizing characteristics of a tunnel boring machine are well understood and conventional steps when operating a tunnel boring machine.

Diamond v. Diehr, 450 U.S. 175, 185, 209 USPQ 1, 7 (1981); accord, e.g., Chakrabarty, 447 U.S. at 309, 206 USPQ at 197; Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978); Benson, 409 U.S. at 67-68 , 175 USPQ at 675.

For data, mere "manipulation of basic mathematical constructs [i.e,] the paradigmatic 'abstract idea'," has not been deemed a transformation. Cybersource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011)(quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994). 

‘‘Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable.’’ See Bilski, 130 S. Ct. at 3231.
Bilski also held that the additional, narrowing, limitations in the dependent claims were mere field of use limitations or insignificant postsolution components, and that adding these limitations did not make the claims patent-eligible 

A "field-of-use" limitation does not impose actual boundaries on the scope of the claimed invention. 




claiming a mathematical method as explained in detail below. Therefore, for these claims a patent shall not be granted.
Claim 1: A method (SO) for determining a ground/machine interaction model during boring of a ground  by a tunnel boring machine, said method comprising  the following steps: S1: obtaining a set of parameters characterizing a bore by at least one given tunnel boring machine over at least one boring site,
S2: identifying a set of formulas depending on all or part of the boring parameters, 
S3: determining a set of variables based on the formulas thus identified,
S4: applying a non-supervised classification algorithm to the variables so as to obtain groups of individuals identified according to a predefined criterion of said algorithm,
S5: applying a supervised classification algorithm to the variables and to the groups of 
individuals thus determined so as to obtain a ground/machine interaction model connecting said variables to said groups.

The previous cited method steps are all mathematical steps without any technical content at all. 
Summarized, claim 1 claims:
1. Take data of a previous bore of a tunnel boring machine.
2. Take a mathematical formula based on the data,
3. Identify variables of the formula.
4. Use a mathematical function with the identified variables to obtain groups of individuals as a result of using the mathematical function.


Using these steps is supposed to create the stated model.
As stated, these steps are plain mathematical steps. There is no technical character or result present or created. Further, this method does not specify the use of any technical means. Also, the claimed mathematical method does not serve a technical purpose. 

Claim 2: The method (SO) according to claim 1, wherein the non-supervised classification comprises a clustering algorithm.
Claim 3: The method (SO) according to claim 1, wherein the supervised classification 
comprises a random forest algorithm.
Claims 2 and 3 just specify the mathematical function to use. Again, using these special functions do not create any technical character or result.

Claim 4: The method (SO) according to claims 1, wherein the variables depend on at 
least one of the following boring parameters: a torque of a cutting wheel of the given tunnel boring machine, a speed of rotation of the cutting wheel of the given tunnel boring machine, a speed of advance of the given tunnel boring machine, a contact force of the given tunnel boring machine, a surface area of the cutting wheel of 
the given tunnel boring machine, a radius of the cutting wheel of the given tunnel boring machine, a confinement pressure at the axis of the given tunnel boring machine.



Claim 5: The method (SO) according to claim 1, wherein the non-supervised 
classification step S4 determines between 8 and 10 different groups of individuals.
Claim 5 only further specifies the mathematical method further without causing a technical aspect.

Claim 6: The method according to claim 1, wherein each variable describes a ground segment and wherein the groups of individuals determined in step S4 correspond to groups of ground segments.
Claim 6 is only specifying the variables in form of special data. This data still only used for mathematical calculations. Merely specifying the technical nature of the data or parameters of the mathematical method is not sufficient on its own to define an invention (patent eligible).

Claim 7, further, only mathematical calculations are done. Further data is collected. This data then is used in the mathematical model for doing further unspecified calculations  which again is not adding any technical aspects to the claim and then somehow and again unspecified this is then used to optimize unclear parameters of the machine.


Claim 8: The method (S10) according to claim 7, also comprising, prior to step S13, a step (S12) consisting of calculating all or a part of the variables determined in step S3 based on the boring parameters measured in step Sl 1, and wherein, during step Sl3, the group of individuals is determined  by applying the ground/machine interaction model and to the variables thus determined.
With claim 8 only further mathematical calculations are performed without creating any technical character or result.

Claim 9: The method (S10) according to claim 7, wherein, during boring, the tunnel 
boring machine successively deposits a plurality of rings, and the steps S11 to S14 are repeated during the deposit of each ring.
Claim 9 only defines when certain mathematical calculations are supposed to be performed without creating any technical character or result.
Re claims 12, 13, see discussion of claims 2 and 6 above.






Claims 11,14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claim(s) recite(s) a computer program and a storage means both for executing the method of claims 1 and 7 (mathematical manipulation). This judicial exception is not integrated into a practical application because since both the computer program and the storage means as such are well known. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because computer program and storage means conventionally execute instructions and store information.

"Adding a 'computer-aided' limitation to a claim covering an abstract concept, without more, is insufficient to render [a] patent claim eligible" where the claims "are silent as to how a computer aids the method, the extent to which a computer aids the method, or the significance of a computer to the performance of the method." DealerTrack v. Huber, ___ F.3d ___, ___, 101 USPQ2d 1325, 1339-40 (Fed. Cir. 2012)

Performing the process as claimed would cover substantially all practical applications of a judicial exception, such as a mathematical algorithm, the claim would not satisfy the test as the machine would not be sufficiently particular.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10,14 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Wang et al. (US 20170356730).
Wang et al. discloses a computer program product comprising code instructions (para 0067). The claims cannot be limited to abstract idea that’s called for in claims 1 and 7

Claim(s) 15,16 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Wang et al. (US 20170356730).
Wang et al. discloses a storage means readable by data processing equipment on which a computer program product comprises code instructions (para 0142). The claims cannot be limited to abstract idea that’s called for in claims 1 and 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS 12/4/2021